Citation Nr: 9908053	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  93-03 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 70 percent disabling. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1961 to 
May 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  In June 1993 and December 1996, 
the Board remanded the veteran's claim to the RO for further 
evidentiary development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.

2. The veteran's service-connected post-traumatic stress 
disorder (PTSD) results in total social and occupational 
impairment, due to such symptoms as persistent auditory 
delusions or hallucinations, intermittent inability to 
perform activities of daily living and suicidal ideation, 
and precludes him from securing or following substantially 
gainful employment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for post-
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996), prior to November 7, 1996; 
38 C.F.R. §§ 4.123, 4.130, Diagnostic Code 9411 (1998), 
effective November 7, 1996. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for PTSD is 
plausible and capable of substantiation and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation of a service-connected 
disability generally is a well-grounded claim).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  To that end, in June 1993 and December 1996, the 
Board remanded the veteran's case to afford him the 
opportunity for further VA examination and reconsideration of 
his claim under revised rating criteria.  The Board is 
satisfied that all relevant evidence has been obtained 
regarding the veteran's claim, and that no further assistance 
to the veteran with respect to his claim is required to 
comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

Factual Background

Service connection for anxiety neurosis was granted in a 
March 1970 rating decision that awarded a 30 percent 
disability evaluation.  The veteran's service records 
document his receipt of a Combat Infantryman Badge and, in 
making its determination, the RO considered the veteran's 
service medical records that included a diagnosis of anxiety 
psychoneurosis on his separation examination.  Further, a 
February 1970 VA examination report reflected a diagnosis of 
anxiety neurosis. 

A December 1975 rating action assigned a 50 percent 
disability evaluation to the veteran's anxiety with 
depressive features.  

On a February 1991 questionnaire regarding his daily 
activities, the veteran's ex-wife indicated that he did not 
have normal sleeping hours and experienced nightmares.  She 
had to tell him to shave, bathe and comb his hair, did most 
of his cooking and assisted with his monthly financial 
affairs.  The veteran's ex-wife said he was explosive and had 
no social life.

In a February 1991 psychiatric report, Rohini, K. Reddy, 
M.D., described the veteran as having fair grooming and 
hygiene.  Dr. Reddy indicated that the veteran stayed home, 
rarely went out, had few friends and his ex-wife helped him 
to cook and clean.  On examination, the psychiatrist observed 
that the veteran's attitude was guarded, he seemed anxious 
and he constantly rubbed his fingers.  The veteran's overall 
appearance was anxious with a constricted range of affect and 
depressed mood; he was also withdrawn and, at times, tearful.  
The veteran's speech was spontaneous and he admitted having 
combat-related flashbacks and nightmares.  The veteran was 
alert and oriented with very poor insight and fair judgment.  
Diagnoses included generalized anxiety disorder.

In a June 1991 information form, completed in conjunction 
with an application for Social Security Administration (SSA) 
disability benefits, the veteran indicated that he did not 
like to be around people and was no longer able to drive long 
distances.  He said he had difficulty getting along with 
people and described himself as tense, agitated, easily 
frustrated, confused and angry.

In August 1991, the RO recharacterized the veteran's service-
connected psychiatric disability as PTSD, delayed type with 
affective features.

The RO received the veteran's claim for an increased rating 
in October 1991.  VA medical records and examination reports, 
dated from 1991 to 1998, are associated with the claims file 
and reflect the veteran's multiple hospitalizations for 
treatment of symptomatology associated with his service-
connected PTSD.  The veteran's treatment included prescribed 
medication and outpatient psychotherapy.   

According to a May 1992 determination from the Social 
Security Administration, the veteran was found totally 
disabled as of November 1990 due to PTSD with depression.

At his September 1992 personal hearing at the RO, the veteran 
said he had been on medication for his nerves since 1969 when 
he was discharged from active service. In the past two years, 
his nerves had worsened and he was unable to work.  He had 
worked as a brick mason, but not recently, due, in part, to 
concentration difficulties that he attributed to the effects 
of taking prescribed medication.  The veteran said he had 
been through two divorces in the last four years and lost two 
families and two homes.  He described having nightmares and 
flashbacks of combat-related events in Vietnam and denied 
drug abuse.  The veteran said his ex-wife usually visited him 
and reminded him of things he had forgotten to do, but 
otherwise he kept to himself.  The veteran indicated that he 
was able to manage his financial affairs but his ex-wife 
helped him.  According to the veteran, in 1991 he began 
receiving SSA disability benefits for a psychiatric 
disability.  He described psychiatric symptoms that included 
auditory hallucinations and suicide attempts, most recently 
by overdose several months earlier. 

VA hospitalized the veteran from March to April 1996 for 
treatment of his PTSD and his subjective complaints included 
nightmares, an inability to cope, auditory hallucinations and 
mood swings.  The hospital summary shows he was admitted 
because of an exacerbation of symptoms of auditory 
hallucinations, mood swings, irritability, poor concentration 
and paranoid ideas.  His speech was underproductive to 
overproductive, depending on mood with flights of ideas, 
affect was inappropriate, insight, abstraction and judgment 
were impaired and orientation and memory preserved.  The 
veteran denied homicidal or suicidal ideations.  While 
hospitalized, he was placed on medication and his condition 
improved, with alleviation of symptoms.  At discharge, he was 
alert, oriented and cooperative and had no suicidal or 
homicidal ideas.  His prognosis was guarded.

Pursuant to the Board's 1996 remand, the veteran underwent VA 
examination for PTSD in July 1998.  The veteran, who was 64 
years old, said he had been under psychiatric treatment, 
including prescribed medication, since 1969.  He was unable 
to hold a job from 1969 to 1991 and the longest job he had 
held was for one year.  The veteran worked mostly as a 
laborer and had been fired or quit because of difficulty 
getting along with people.  He received SSA disability 
benefits since 1992, drank alcohol heavily in the past, but 
had not done so for some years, and had no history of drug 
abuse.  On examination, the veteran was alert and oriented 
and appeared older than his stated age.  He was guarded, very 
anxious, his legs constantly shook and he constantly rubbed 
his hands and fingers.  The veteran described nightmares and 
flashbacks of combat-related experiences and was depressed, 
anxious and unable to sleep.  He said loud noises and crowds 
of people bothered him and worsened as he got older.  For the 
past five years, the veteran said he had nightmares 
approximately three to four times per week.  He felt paranoid 
and claimed that he had a gun at home because he believed the 
Vietnamese would come and shoot him and his family.  The 
veteran claimed that he was depressed all the time, had 
intermittent suicidal ideations and said that he took an 
overdose five years earlier.  According to the veteran, his 
girlfriend helped him to pay his bills because bill paying 
made him feel anxious and worried.  His memory and 
concentration were somewhat poor, especially his short-term 
memory, and insight and judgment were both intact.  The Axis 
I diagnosis was PTSD and a score of 55 on the Global 
Assessment of Functioning (GAF) scale was assigned.

In a November 1998 rating action, the RO assigned a 70 
percent disability evaluation to the veteran's service-
connected PTSD.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

During the pendency of this appeal, the VA issued revised 
regulations amending the section of the Rating Schedule 
dealing with mental disorders.  See 38 C.F.R. § 4.130 (1998).  

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the old regulations in making its 
rating decision dated January 1992.  The July 1992 statement 
of the case, and the supplemental statements of the case 
dated October 1992 and November 1993, referred to the 
regulations then in effect.  In December 1998, the RO issued 
a supplemental statement of the case that evaluated the 
veteran's claim using the new regulations.  The veteran was 
afforded an opportunity to comment on the RO's action.  No 
comments or objections were received.  Accordingly, there is 
no prejudice to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the old criteria set forth under Diagnostic Code 9411 
at the time of the January 1992 rating decision, a 70 percent 
disability rating for PTSD was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9203 (1996).  
A 100 percent evaluation was warranted (1) when the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
(2) where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
veteran was demonstrably unable to obtain or retain 
employment.  Id.

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9411 is evaluated under the general 
rating formula used to rate psychiatric disabilities other 
than eating disorders.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).  A 70 percent rating for PTSD is warranted 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  Id.  A 100 percent 
rating is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

The United States Court of Veterans Appeals has held that 
where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply, unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

After considering all the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 100 
percent rating are met, as the veteran's PTSD has effectively 
resulted in total occupational and social impairment.  The 
Board finds that the medical evidence is consistent in 
showing that the veteran in unemployable due to the 
disability at issue.  In 1991, the veteran's ex-wife 
indicated that she had to remind him of the activities of 
daily living, including bathing, shaving and combing his 
hair.  Although in 1998, a VA examiner assigned a GAF score 
of 55, denoting moderate difficulty in social or occupational 
functioning, the examiner noted that the veteran found 
employment impossible due to PTSD and had not been gainfully 
employed since 1991.  The VA examination report also 
indicated that the veteran required assistance in managing 
his monthly finances.  Further, the veteran's PTSD 
symptomatology included combat-related flashbacks, nightmares 
and paranoia, auditory hallucinations and suicidal ideation.  
Additionally, the Board notes that in 1992, the SSA 
determined the veteran to be totally disabled due to PTSD 
since 1990.  In sum, the record establishes that the veteran 
was treated for, and repeatedly hospitalized due to, chronic 
debilitating symptoms not dissociable from his service-
connected PTSD, that included persistent auditory delusions, 
inability to cope outside and an inability to perform 
activities of daily living and that, for all intents and 
purposes, precluded him from gainful employment.  Resolving 
the benefit of the doubt in the veteran's favor, the Board 
concludes that the criteria, both new and old, for the 
assignment of a 100 percent rating for PTSD have been for all 
intents and purposes satisfied.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, Diagnostic Code 9411. 


ORDER

A 100 percent rating for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


 
- 9 -


- 2 -


